DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/904,131 filed on November 01, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1 and 10 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 11/01/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method of monitoring a hydrocarbon-bearing formation, the method comprising: by an electromagnetic sensor positioned at a surface of a borehole formed in the hydrocarbon-bearing formation, passive, naturally-occurring, electromagnetic 

Claims 2-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a hydrocarbon-bearing formation monitoring system comprising: the electromagnetic sensor configured to measure passive, naturally-occurring, electromagnetic signals generated by interaction of solar wind with earth's magnetosphere adjacent the borehole;  determining electromagnetic changes over the period of time to the electromagnetic signals generated within the borehole measured by the borehole sensor and to the passive, naturally-occurring electromagnetic signals measured by the electromagnetic sensor positioned at the surface in combination with the other limitations of the claims. 

Claims 11-18 are also allowed as they depend on allowed claim 10.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a hydrocarbon-bearing formation monitoring system comprising: a first capacitive electric-field sensor comprising: a first plurality of plates configured to detect fluctuating passive, naturally-occurring electric signals adjacent the borehole, and first electrical circuitry connected to the first plurality of plates, wherein the fluctuating passive, naturally-occurring electric signals induce a first displacement current in the first electrical circuitry; a borehole sensor positioned within the borehole, the borehole sensor configured to measure, over a period of time, electromagnetic signals generated within the borehole, wherein the electromagnetic signals change over the period of time due to variations in fluid distributions within the hydrocarbon-bearing formation, the borehole sensor comprising: a second capacitive electric-field sensor comprising: a second plurality of plates configured to receive fluctuating electric signals from within the borehole, and second electrical circuitry connected to the second plurality of plates, wherein the fluctuating electric signals induce a second displacement current in the second electrical circuitry in combination with the other limitations of the claim .

Claim 20 is also allowed as it further limit allowed claim 19.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868